

116 HR 3301 RH: Taxpayer Certainty and Disaster Tax Relief Act of 2019
U.S. House of Representatives
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 300116th CONGRESS2d SessionH. R. 3301[Report No. 116–379]IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Mr. Thompson of California introduced the following bill; which was referred to the Committee on Ways and MeansJanuary 21, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on June 18, 2019A BILLTo amend the Internal Revenue Code of 1986 to extend certain expiring provisions, to provide
			 disaster relief, and for other purposes.
	
		1.Short title; etc
 (a)Short titleThis Act may be cited as the Taxpayer Certainty and Disaster Tax Relief Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					Title I—Extension of certain expiring provisions
					Subtitle A—Tax Relief and Support for Families and Individuals
					Sec. 101. Exclusion from gross income of discharge of qualified principal residence indebtedness.
					Sec. 102. Treatment of mortgage insurance premiums as qualified residence interest.
					Sec. 103. Reduction in medical expense deduction floor.
					Sec. 104. Deduction of qualified tuition and related expenses.
					Sec. 105. Black lung disability trust fund excise tax.
					Subtitle B—Incentives for Employment, Economic Growth, and Community Development
					Sec. 111. Indian employment credit.
					Sec. 112. Railroad track maintenance credit.
					Sec. 113. Mine rescue team training credit.
					Sec. 114. 7-year recovery period for motorsports entertainment complexes.
					Sec. 115. Accelerated depreciation for business property on Indian reservations.
					Sec. 116. Expensing rules for certain productions.
					Sec. 117. Empowerment zone tax incentives.
					Sec. 118. American Samoa economic development credit.
					Subtitle C—Incentives for Energy Production, Efficiency, and Green Economy Jobs
					Sec. 121. Biodiesel and renewable diesel.
					Sec. 122. Second generation biofuel producer credit.
					Sec. 123. Nonbusiness energy property.
					Sec. 124. Qualified fuel cell motor vehicles.
					Sec. 125. Alternative fuel refueling property credit.
					Sec. 126. 2-wheeled plug-in electric vehicle credit.
					Sec. 127. Credit for electricity produced from certain renewable resources.
					Sec. 128. Production credit for Indian coal facilities.
					Sec. 129. Energy efficient homes credit.
					Sec. 130. Special allowance for second generation biofuel plant property.
					Sec. 131. Energy efficient commercial buildings deduction.
					Sec. 132. Special rule for sales or dispositions to implement FERC or State electric restructuring
			 policy for qualified electric utilities.
					Sec. 133. Extension and clarification of excise tax credits relating to alternative fuels.
					Sec. 134. Oil spill liability trust fund rate.
					Subtitle D—Certain provisions expiring at the end of 2019
					Sec. 141. New markets tax credit.
					Sec. 142. Employer credit for paid family and medical leave.
					Sec. 143. Work opportunity credit.
					Sec. 144. Certain provisions related to beer, wine, and distilled spirits.
					Sec. 145. Look-thru rule for related controlled foreign corporations.
					Sec. 146. Credit for health insurance costs of eligible individuals.
					Title II—Estate and Gift Tax
					Sec. 201. Reduction of unified credit against estate tax.
					Title III—Disaster tax relief
					Sec. 301. Definitions.
					Sec. 302. Special disaster-related rules for use of retirement funds.
					Sec. 303. Employee retention credit for employers affected by qualified disasters.
					Sec. 304. Other disaster-related tax relief provisions.
					Sec. 305. Automatic extension of filing deadlines in case of certain taxpayers affected by
			 Federally declared disasters.
					Sec. 306. Modification of the tax rate for the excise tax on investment income of private
			 foundations.
					Sec. 307. Additional low-income housing credit allocations for qualified 2017 and 2018 California
			 disaster areas.
					Sec. 308. Treatment of certain possessions.
 (c)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
			IExtension of certain expiring provisions
			ATax Relief and Support for Families and Individuals
				101.Exclusion from gross income of discharge of qualified principal residence indebtedness
 (a)In generalSection 108(a)(1)(E) is amended by striking January 1, 2018 each place it appears and inserting January 1, 2021. (b)Conforming amendmentSection 108(h)(2) is amended by inserting and determined without regard to the substitution described in section 163(h)(3)(F)(i)(II) after clause (ii) thereof.
 (c)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after December 31, 2017.
					102.Treatment of mortgage insurance premiums as qualified residence interest
 (a)In generalSection 163(h)(3)(E)(iv)(I) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred after December 31, 2017.
					103.Reduction in medical expense deduction floor
 (a)In generalSection 213(f) is amended to read as follows:  (f)Temporary special ruleIn the case of taxable years beginning before January 1, 2021, subsection (a) shall be applied with respect to a taxpayer by substituting 7.5 percent for 10 percent..
 (b)Alternative minimum taxSection 56(b)(1) is amended by striking subparagraph (B) and by redesignating subparagraphs (C), (D), (E), and (F), as subparagraphs (B), (C), (D), and (E), respectively.
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2018. 104.Deduction of qualified tuition and related expenses (a)In generalSection 222(e) is amended by striking December 31, 2017 and inserting December 31, 2020.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 105.Black lung disability trust fund excise tax (a)In generalSection 4121(e)(2)(A) is amended by striking December 31, 2018 and inserting December 31, 2020.
 (b)Effective dateThe amendment made by this section shall apply on and after the first day of the first calendar month beginning after the date of the enactment of this Act.
					BIncentives for Employment, Economic Growth, and Community Development
				111.Indian employment credit
 (a)In generalSection 45A(f) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
					112.Railroad track maintenance credit
 (a)In generalSection 45G(f) is amended by striking January 1, 2018 and inserting January 1, 2021. (b)Safe harbor assignmentsAny assignment, including related expenditures paid or incurred, under section 45G(b)(2) of the Internal Revenue Code of 1986 for a taxable year beginning on or after January 1, 2018, and before January 1, 2019, shall be treated as effective as of the close of such taxable year if made pursuant to a written agreement entered into no later than 90 days following the date of the enactment of this Act.
 (c)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred during taxable years beginning after December 31, 2017.
					113.Mine rescue team training credit
 (a)In generalSection 45N(e) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
					114.7-year recovery period for motorsports entertainment complexes
 (a)In generalSection 168(i)(15)(D) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.
					115.Accelerated depreciation for business property on Indian reservations
 (a)In generalSection 168(j)(9) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.
					116.Expensing rules for certain productions
 (a)In generalSection 181(g) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2017.
					117.Empowerment zone tax incentives
 (a)In generalSection 1391(d)(1)(A)(i) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide.
 (c)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2017.
					118.American Samoa economic development credit
 (a)In generalSection 119(d) of division A of the Tax Relief and Health Care Act of 2006 is amended— (1)by striking January 1, 2018 each place it appears and inserting January 1, 2021,
 (2)by striking first 12 taxable years in paragraph (1) and inserting first 15 taxable years, (3)by striking first 6 taxable years in paragraph (2) and inserting first 9 taxable years, and
 (4)by adding at the end the following flush sentence:  In the case of a corporation described in subsection (a)(2), the Internal Revenue Code of 1986 shall be applied and administered without regard to the amendments made by section 401(d)(1) of the Tax Technical Corrections Act of 2018.. (b)Conforming amendmentSection 119(e) of division A of the Tax Relief and Health Care Act of 2006 is amended by inserting (as in effect before its repeal) after section 199 of the Internal Revenue Code of 1986.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. CIncentives for Energy Production, Efficiency, and Green Economy Jobs 121.Biodiesel and renewable diesel (a)Income tax credit (1)In generalSection 40A(g) is amended by striking December 31, 2017 and inserting December 31, 2020.
 (2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2017. (b)Excise tax incentives (1)Termination (A)In generalSection 6426(c)(6) is amended by striking December 31, 2017 and inserting December 31, 2020.
 (B)PaymentsSection 6427(e)(6)(B) is amended by striking December 31, 2017 and inserting December 31, 2020. (2)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2017.
 (3)Special ruleNotwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2018, and ending with the close of the last calendar quarter beginning before the date of the enactment of this Act, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
						122.Second generation biofuel producer credit
 (a)In generalSection 40(b)(6)(J)(i) is amended by striking January 1, 2018 and inserting January 1, 2021. (b)Effective dateThe amendment made by this section shall apply to qualified second generation biofuel production after December 31, 2017.
					123.Nonbusiness energy property
 (a)In generalSection 25C(g)(2) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Technical amendmentSection 25C(d)(3) is amended—
 (1)by striking an energy factor of at least 2.0 in subparagraph (A) and inserting a Uniform Energy Factor of at least 2.2, and (2)by striking an energy factor in subparagraph (D) and inserting a Uniform Energy Factor.
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2017.
					124.Qualified fuel cell motor vehicles
 (a)In generalSection 30B(k)(1) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to property purchased after December 31, 2017.
					125.Alternative fuel refueling property credit
 (a)In generalSection 30C(g) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.
					126.2-wheeled plug-in electric vehicle credit
 (a)In generalSection 30D(g)(3)(E)(ii) is amended by striking January 1, 2018 and inserting January 1, 2021. (b)Effective dateThe amendment made by this section shall apply to vehicles acquired after December 31, 2017.
					127.Credit for electricity produced from certain renewable resources
 (a)In generalThe following provisions of section 45(d) are each amended by striking January 1, 2018 each place it appears and inserting January 1, 2021: (1)Paragraph (2)(A).
 (2)Paragraph (3)(A). (3)Paragraph (4)(B).
 (4)Paragraph (6). (5)Paragraph (7).
 (6)Paragraph (9). (7)Paragraph (11)(B).
 (b)Extension of election to treat qualified facilities as energy propertySection 48(a)(5)(C)(ii) is amended by striking January 1, 2018 (January 1, 2020, in the case of any facility which is described in paragraph (1) of section 45(d)) and inserting January 1, 2021.
					(c)Application of extension to wind facilities
 (1)In generalSection 45(d)(1) is amended by striking January 1, 2020 and inserting January 1, 2021. (2)Application of phaseout percentageSections 45(b)(5)(C) and  48(a)(5)(E)(iii) are each amended by striking and before January 1, 2020,.
 (d)Effective dateThe amendments made by this section shall take effect on January 1, 2018. 128.Production credit for Indian coal facilities (a)In generalSection 45(e)(10)(A) is amended by striking 12-year period each place it appears and inserting 15-year period.
 (b)Effective dateThe amendment made by this section shall apply to coal produced after December 31, 2017. 129.Energy efficient homes credit (a)In generalSection 45L(g) is amended by striking December 31, 2017 and inserting December 31, 2020.
 (b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2017. 130.Special allowance for second generation biofuel plant property (a)In generalSection 168(l)(2)(D) is amended by striking January 1, 2018 and inserting January 1, 2021.
 (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.
					131.Energy efficient commercial buildings deduction
 (a)In generalSection 179D(h) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective datesThe amendment made by subsection (a) shall apply to property placed in service after December 31, 2017.
					132.Special rule for sales or dispositions to implement FERC or State electric restructuring policy for
			 qualified electric utilities
 (a)In generalSection 451(k)(3) is amended by striking January 1, 2018 and inserting January 1, 2021. (b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2017.
					133.Extension and clarification of excise tax credits relating to alternative fuels
					(a)Extension
 (1)In generalSections 6426(d)(5) and  6426(e)(3) are each amended by striking December 31, 2017 and inserting December 31, 2020. (2)Outlay payments for alternative fuelsSection 6427(e)(6)(C) is amended by striking December 31, 2017 and inserting December 31, 2020.
 (3)Special ruleNotwithstanding any other provision of law, in the case of any alternative fuel credit properly determined under section 6426(d) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2018, and ending with the close of the last calendar quarter beginning before the date of the enactment of this Act, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
 (4)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2017. (b)Clarification of rules regarding alternative fuel mixture credit (1)In generalParagraph (2) of section 6426(e) is amended by striking mixture of alternative fuel and inserting mixture of alternative fuel (other than a fuel described in subparagraph (A), (C), or (F) of subsection (d)(2)).
 (2)Effective dateThe amendment made by this section shall apply to— (A)fuel sold or used on or after the date of the enactment of this Act, and
 (B)fuel sold or used before such date of enactment, but only to the extent that credits and claims of credit under section 6426(e) of the Internal Revenue Code of 1986 with respect to such sale or use have not been paid or allowed as of such date.
							134.Oil spill liability trust fund rate
 (a)In generalSection 4611(f)(2) is amended by striking December 31, 2018 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply on and after the first day of the first calendar month beginning after the date of the enactment of this Act.
					DCertain provisions expiring at the end of 2019
				141.New markets tax credit
 (a)In generalSection 45D(f)(1) is amended by striking and at the end of subparagraph (F), by striking the period at the end of subparagraph (G) and inserting , and, and by adding at the end the following new subparagraph:
						
 (H)$5,000,000,000 for 2020.. (b)Carryover of unused limitationSection 45D(f)(3) is amended by striking 2024 and inserting 2025.
 (c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2019.
					142.Employer credit for paid family and medical leave
 (a)In generalSection 45S(i) is amended by striking December 31, 2019 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to wages paid in taxable years beginning after December 31, 2019.
					143.Work opportunity credit
 (a)In generalSection 51(c)(4) is amended by striking December 31, 2019 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2019.
					144.Certain provisions related to beer, wine, and distilled spirits
					(a)Exemption for aging process of beer, wine, and distilled spirits
 (1)In generalSection 263A(f)(4)(B) is amended by striking December 31, 2019 and inserting December 31, 2020. (2)Effective dateThe amendment made by this subsection shall apply to interest costs paid or accrued after December 31, 2019.
						(b)Reduced rate of excise tax on beer
 (1)In generalParagraphs (1)(C) and (2)(A) of section 5051(a) are each amended by striking January 1, 2020 and inserting January 1, 2021. (2)Effective dateThe amendments made by this subsection shall apply to beer removed after December 31, 2019.
						(c)Transfer of beer between bonded facilities
 (1)In generalSection 5414(b)(3) is amended by striking December 31, 2019 and inserting December 31, 2020. (2)Effective dateThe amendment made by this subsection shall apply to calendar quarters beginning after December 31, 2019.
						(d)Reduced rate of excise tax on certain wine
 (1)In generalSection 5041(c)(8)(A) is amended by striking January 1, 2020 and inserting January 1, 2021. (2)Conforming amendmentThe heading of section 5041(c)(8) is amended by striking Special rule for 2018 and 2019 and inserting Temporary special rule.
 (3)Effective dateThe amendments made by this subsection shall apply to wine removed after December 31, 2019. (e)Adjustment of alcohol content level for application of excise taxes (1)In generalParagraphs (1) and (2) of section 5041(b) are each amended by striking January 1, 2020 and inserting January 1, 2021.
 (2)Effective dateThe amendments made by this subsection shall apply to wine removed after December 31, 2019. (f)Definition of mead and low alcohol by volume wine (1)In generalSection 5041(h)(3) is amended by striking December 31, 2019 and inserting December 31, 2020.
 (2)Effective dateThe amendment made by this subsection shall apply to wine removed after December 31, 2019. (g)Reduced rate of excise tax on certain distilled spirits (1)In generalSection 5001(c)(4) is amended by striking December 31, 2019 and inserting December 31, 2020.
 (2)Conforming amendmentThe heading of section 5001(c) is amended by striking Reduced rate for 2018 and 2019 and inserting Temporary reduced rate. (3)Effective dateThe amendments made by this subsection shall apply to distilled spirits removed after December 31, 2019.
						(h)Bulk distilled spirits
 (1)In generalSection 5212 is amended by striking January 1, 2020 and inserting January 1, 2021. (2)Effective dateThe amendment made by this subsection shall apply to distilled spirits transferred in bond after December 31, 2019.
						(i)Simplification of rules regarding records, statements, and returns
 (1)In generalSection 5555(a) is amended by striking January 1, 2020 and inserting January 1, 2021. (2)Effective dateThe amendment made by this subsection shall apply to calendar quarters beginning after December 31, 2019.
						145.Look-thru rule for related controlled foreign corporations
 (a)In generalSection 954(c)(6)(C) is amended by striking January 1, 2020 and inserting January 1, 2021. (b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2019, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end.
					146.Credit for health insurance costs of eligible individuals
 (a)In generalSection 35(b)(1)(B) is amended by striking January 1, 2020 and inserting January 1, 2021. (b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2019.
					IIEstate and Gift Tax
			201.Reduction of unified credit against estate tax
 (a)In generalSection 2010(c)(3)(C) is amended by striking January 1, 2026 and inserting January 1, 2023. (b)Effective dateThe amendment made by this section shall apply to estates of decedents dying and gifts made after December 31, 2022.
				IIIDisaster tax relief
 301.DefinitionsFor purposes of this title— (1)Qualified disaster area (A)In generalThe term qualified disaster area means any area with respect to which a major disaster was declared, during the period beginning on January 1, 2018, and ending on the date which is 60 days after the date of the enactment of this Act, by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act if the incident period of the disaster with respect to which such declaration is made begins on or before the date of the enactment of this Act.
 (B)Denial of double benefitSuch term shall not include the California wildfire disaster area (as defined in section 20101 of subdivision 2 of division B of the Bipartisan Budget Act of 2018).
 (2)Qualified disaster zoneThe term qualified disaster zone means that portion of any qualified disaster area which was determined by the President, during the period beginning on January 1, 2018, and ending on the date which is 60 days after the date of the enactment of this Act, to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the qualified disaster with respect to such disaster area.
 (3)Qualified disasterThe term qualified disaster means, with respect to any qualified disaster area, the disaster by reason of which a major disaster was declared with respect to such area.
 (4)Incident periodThe term incident period means, with respect to any qualified disaster, the period specified by the Federal Emergency Management Agency as the period during which such disaster occurred (except that for purposes of this title such period shall not be treated as beginning before January 1, 2018, or ending after the date which is 30 days after the date of the enactment of this Act).
				302.Special disaster-related rules for use of retirement funds
				(a)Tax-favored withdrawals from retirement plans
 (1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified disaster distribution.
					(2)Aggregate dollar limitation
 (A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified disaster distributions for any taxable year shall not exceed the excess (if any) of—
 (i)$100,000, over (ii)the aggregate amounts treated as qualified disaster distributions received by such individual for all prior taxable years.
 (B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a qualified disaster distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified disaster distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000.
 (C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986.
 (D)Special rule for individuals affected by more than one disasterThe limitation of subparagraph (A) shall be applied separately with respect to distributions made with respect to each qualified disaster.
						(3)Amount distributed may be repaid
 (A)In generalAny individual who receives a qualified disaster distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make 1 or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be.
 (B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified disaster distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (C)Treatment of repayments of distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified disaster distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (4)DefinitionsFor purposes of this subsection— (A)Qualified disaster distributionExcept as provided in paragraph (2), the term qualified disaster distribution means any distribution from an eligible retirement plan made—
 (i)on or after the first day of the incident period of a qualified disaster and before the date which is 180 days after the date of the enactment of this Act, and
 (ii)to an individual whose principal place of abode at any time during the incident period of such qualified disaster is located in the qualified disaster area with respect to such qualified disaster and who has sustained an economic loss by reason of such qualified disaster.
 (B)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986.
						(5)Income inclusion spread over 3-year period
 (A)In generalIn the case of any qualified disaster distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year.
 (B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply.
						(6)Special rules
 (A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, qualified disaster distributions shall not be treated as eligible rollover distributions.
 (B)Qualified disaster distributions treated as meeting plan distribution requirementsFor purposes the Internal Revenue Code of 1986, a qualified disaster distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code.
						(b)Recontributions of withdrawals for home purchases
					(1)Recontributions
 (A)In generalAny individual who received a qualified distribution may, during the applicable period, make 1 or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be.
 (B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection.
 (2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution— (A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986,
 (B)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and
 (C)which was received during the period beginning on the date which is 180 days before the first day of the incident period of such qualified disaster and ending on the date which is 30 days after the last day of such incident period.
 (3)Applicable periodFor purposes of this subsection, the term applicable period means, in the case of a principal residence in a qualified disaster area with respect to any qualified disaster, the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the date of the enactment of this Act.
					(c)Loans from qualified plans
 (1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the 180-day period beginning on the date of the enactment of this Act—
 (A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and (B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.
 (2)Delay of repaymentIn the case of a qualified individual (with respect to any qualified disaster) with an outstanding loan (on or after the first day of the incident period of such qualified disaster) from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)—
 (A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the last day of such incident period, such due date shall be delayed for 1 year (or, if later, until the date which is 180 days after the date of the enactment of this Act),
 (B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under subparagraph (A) and any interest accruing during such delay, and
 (C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) of this paragraph shall be disregarded.
 (3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual— (A)whose principal place of abode at any time during the incident period of any qualified disaster is located in the qualified disaster area with respect to such qualified disaster, and
 (B)who has sustained an economic loss by reason of such qualified disaster. (d)Provisions relating to plan amendments (1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i).
					(2)Amendments to which subsection applies
 (A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made— (i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any provision of this section, and
 (ii)on or before the last day of the first plan year beginning on or after January 1, 2020, or such later date as the Secretary may prescribe.
							In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of
			 1986), clause (ii) shall be applied by substituting the date which is 2
 years after the date otherwise applied under clause (ii).(B)ConditionsThis subsection shall not apply to any amendment unless— (i)during the period—
 (I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and
 (II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),
 the plan or contract is operated as if such plan or contract amendment were in effect, and(ii)such plan or contract amendment applies retroactively for such period. 303.Employee retention credit for employers affected by qualified disasters (a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible employer, the 2018 qualified disaster employee retention credit shall be treated as a credit listed at the end of subsection (b) of such section. For purposes of this subsection, the 2018 qualified disaster employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. The amount of qualified wages with respect to any employee which may be taken into account under this subsection by the employer for any taxable year shall not exceed $6,000 (reduced by the amount of qualified wages with respect to such employee which may be so taken into account for any prior taxable year).
 (b)DefinitionsFor purposes of this section— (1)Eligible employerThe term eligible employer means any employer—
 (A)which conducted an active trade or business in a qualified disaster zone at any time during the incident period of the qualified disaster with respect to such qualified disaster zone, and
 (B)with respect to whom the trade or business described in subparagraph (A) is inoperable at any time during the period beginning on the first day of the incident period of such qualified disaster and ending on the date of the enactment of this Act, as a result of damage sustained by reason of such qualified disaster.
 (2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment with such eligible employer (determined immediately before the qualified disaster referred to in paragraph (1)) was in the qualified disaster zone referred to in such paragraph.
 (3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) paid or incurred by an eligible employer with respect to an eligible employee at any time on or after the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee (determined immediately before the qualified disaster referred to in such paragraph) and before the earlier of—
 (A)the date on which such trade or business has resumed significant operations at such principal place of employment, or
 (B)the date which 150 days after the last day of the incident period of the qualified disaster referred to in paragraph (1).
						Such term shall include wages paid without regard to whether the employee performs no services,
			 performs services at a different place of employment than such principal
			 place of employment, or performs services at such principal place of
 employment before significant operations have resumed.(c)Certain rules to applyFor purposes of this subsection, rules similar to the rules of sections 51(i)(1), 52, and 280C(a), of the Internal Revenue Code of 1986, shall apply.
 (d)Employee not taken into account more than onceAn employee shall not be treated as an eligible employee for purposes of this subsection for any period with respect to any employer if such employer is allowed a credit under section 51 of the Internal Revenue Code of 1986 with respect to such employee for such period.
				304.Other disaster-related tax relief provisions
				(a)Temporary increase in limitation on qualified contributions
 (1)Suspension of current limitationExcept as otherwise provided in paragraph (2), qualified contributions shall be disregarded in applying subsections (b) and (d) of section 170 of the Internal Revenue Code of 1986.
 (2)Application of increased limitationFor purposes of section 170 of the Internal Revenue Code of 1986— (A)IndividualsIn the case of an individual—
 (i)LimitationAny qualified contribution shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer's contribution base (as defined in subparagraph (H) of section 170(b)(1) of such Code) over the amount of all other charitable contributions allowed under section 170(b)(1) of such Code.
 (ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(1) of such Code) exceeds the limitation of clause (i), such excess shall be added to the excess described in section 170(b)(1)(G)(ii).
 (B)CorporationsIn the case of a corporation— (i)LimitationAny qualified contribution shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s taxable income (as determined under paragraph (2) of section 170(b) of such Code) over the amount of all other charitable contributions allowed under such paragraph.
 (ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(2) of such Code) exceeds the limitation of clause (i), such excess shall be appropriately taken into account under section 170(d)(2) subject to the limitations thereof.
							(3)Qualified contributions
 (A)In generalFor purposes of this subsection, the term qualified contribution means any charitable contribution (as defined in section 170(c) of the Internal Revenue Code of 1986) if—
 (i)such contribution— (I)is paid, during the period beginning on January 1, 2018, and ending on the date which is 60 days after the date of the enactment of this Act, in cash to an organization described in section 170(b)(1)(A) of such Code, and
 (II)is made for relief efforts in one or more qualified disaster areas, (ii)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in clause (i)(II), and
 (iii)the taxpayer has elected the application of this subsection with respect to such contribution. (B)ExceptionSuch term shall not include a contribution by a donor if the contribution is—
 (i)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986, or (ii)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code).
 (C)Application of election to partnerships and S corporationsIn the case of a partnership or S corporation, the election under subparagraph (A)(iii) shall be made separately by each partner or shareholder.
						(b)Special rules for qualified disaster-related personal casualty losses
 (1)In generalIf an individual has a net disaster loss for any taxable year— (A)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of—
 (i)such net disaster loss, and (ii)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual,
 (B)section 165(h)(1) of such Code shall be applied by substituting $500 for $500 ($100 for taxable years beginning after December 31, 2009), (C)the standard deduction determined under section 63(c) of such Code shall be increased by the net disaster loss, and
 (D)section 56(b)(1)(E) of such Code shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph.
 (2)Net disaster lossFor purposes of this subsection, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains (as defined in section 165(h)(3)(A) of the Internal Revenue Code of 1986).
 (3)Qualified disaster-related personal casualty lossesFor purposes of this subsection, the term qualified disaster-related personal casualty losses means losses described in section 165(c)(3) of the Internal Revenue Code of 1986 which arise in a qualified disaster area on or after the first day of the incident period of the qualified disaster to which such area relates, and which are attributable to such qualified disaster.
					(c)Special rule for determining earned income
 (1)In generalIn the case of a qualified individual, if the earned income of the taxpayer for the applicable taxable year is less than the earned income of the taxpayer for the preceding taxable year, the credits allowed under sections 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting—
 (A)such earned income for the preceding taxable year, for (B)such earned income for the applicable taxable year.
 (2)Qualified individualFor purposes of this subsection— (A)In generalThe term qualified individual means any individual whose principal place of abode at any time during the incident period of any qualified disaster was located—
 (i)in the qualified disaster zone with respect to such qualified disaster, or (ii)in the qualified disaster area with respect to such qualified disaster (but outside the qualified disaster zone with respect to such qualified disaster) and such individual was displaced from such principal place of abode by reason of such qualified disaster.
 (B)Hurricane SandyThe term qualified individual includes any individual whose principal place of abode at any time during the period beginning on October 29, 2012, and ending on November 3, 2012, was located—
 (i)in that portion of the area described in clause (ii) which was determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Sandy, or
 (ii)in the area with respect to which a major disaster was declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Sandy and such individual was displaced from such principal place of abode by reason of Hurricane Sandy.
 (3)Applicable taxable yearThe term applicable taxable year means— (A)in the case of a qualified individual other than an individual described in subparagraph (B), any taxable year which includes any portion of the incident period of the qualified disaster to which the qualified disaster area referred to in paragraph (2)(A) relates, or
 (B)in the case of a qualified individual described in subparagraph (B) of paragraph (2), any taxable year which includes any portion of the period described in such subparagraph.
 (4)Earned incomeFor purposes of this subsection, the term earned income has the meaning given such term under section 32(c) of the Internal Revenue Code of 1986. (5)Special rules (A)Application to joint returnsFor purposes of paragraph (1), in the case of a joint return for an applicable taxable year—
 (i)such paragraph shall apply if either spouse is a qualified individual, and (ii)the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year.
 (B)Uniform application of electionAny election made under paragraph (1) shall apply with respect to both sections 24(d) and 32 of the Internal Revenue Code of 1986.
 (C)Errors treated as mathematical errorFor purposes of section 6213 of the Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant to paragraph (1) shall be treated as a mathematical or clerical error.
 (D)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, the Internal Revenue Code of 1986 shall be applied without regard to any substitution under paragraph (1).
						(E)Extension of period of limitation for certain individuals affected by Hurricane Sandy
 (i)In generalIn the case of an individual described in paragraph (2)(B), the period of limitation prescribed by section 6511(a) of the Internal Revenue Code of 1986 for any applicable taxable year shall be extended until the date prescribed by law (including extensions) for filing the return of tax for the taxable year that includes the date of the enactment of this Act, and section 6511(b)(2) of such Code shall not apply to any claim of credit or refund with respect to the return for such applicable tax year.
 (ii)Amendments, etc. restricted to changes to earned incomeClause (i) shall apply only with respect to amendments to the return of tax, and claims for credit or refund, relating to a change in the earned income of the individual.
							305.Automatic extension of filing deadlines in case of certain taxpayers affected by Federally declared
			 disasters
 (a)In generalSection 7508A is amended by adding at the end the following new subsection:  (d)Mandatory 60-day extension (1)In generalIn the case of any qualified taxpayer, the period—
 (A)beginning on the earliest incident date specified in the declaration to which the disaster area referred to in paragraph (2) relates, and
 (B)ending on the date which is 60 days after the latest incident date so specified, shall be disregarded in the same manner as a period specified under subsection (a).(2)Qualified taxpayerFor purposes of this subsection, the term qualified taxpayer means—
 (A)any individual whose principal residence (for purposes of section 1033(h)(4)) is located in a disaster area,
 (B)any taxpayer if the taxpayer’s principal place of business (other than the business of performing services as an employee) is located in a disaster area,
 (C)any individual who is a relief worker affiliated with a recognized government or philanthropic organization and who is assisting in a disaster area,
 (D)any taxpayer whose records necessary to meet a deadline for an act described in section 7508(a)(1) are maintained in a disaster area,
 (E)any individual visiting a disaster area who was killed or injured as a result of the disaster, and (F)solely with respect to a joint return, any spouse of an individual described in any preceding subparagraph of this paragraph.
 (3)Disaster areaFor purposes of this subsection, the term disaster area has the meaning given such term under subparagraph (B) of section 165(i)(5) with respect to a Federally declared disaster (as defined in subparagraph (A) of such section).
 (4)Application to rules regarding pensionsIn the case of any person described in subsection (b), a rule similar to the rule of paragraph (1) shall apply for purposes of subsection (b) with respect to—
 (A)making contributions to a qualified retirement plan (within the meaning of section 4974(c)) under section 219(f)(3), 404(a)(6), 404(h)(1)(B), or 404(m)(2),
 (B)making distributions under section 408(d)(4), (C)recharacterizing contributions under section 408A(d)(6), and
 (D)making a rollover under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3). (5)Coordination with periods specified by the SecretaryAny period described in paragraph (1) with respect to any person (including by reason of the application of paragraph (4)) shall be in addition to (or concurrent with, as the case may be) any period specified under subsection (a) or (b) with respect to such person..
 (b)Effective dateThe amendment made by this section shall apply to federally declared disasters declared after the date of the enactment of this Act.
				306.Modification of the tax rate for the excise tax on investment income of private foundations
 (a)In generalSection 4940(a) is amended by striking 2 percent and inserting 1.39 percent. (b)Elimination of reduced tax where foundation meets certain distribution requirementsSection 4940 of such Code is amended by striking subsection (e).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				307.Additional low-income housing credit allocations for qualified 2017 and 2018 California disaster
			 areas
 (a)In generalFor purposes of section 42 of the Internal Revenue Code of 1986, the State housing credit ceiling for California for calendar year 2019 shall be increased by the lesser of—
 (1)the aggregate housing credit dollar amount allocated by the State housing credit agencies of California for such calendar year to buildings located in qualified 2017 and 2018 California disaster areas, or
 (2)50 percent of the sum of the State housing credit ceilings for California for calendar years 2017 and 2018.
 (b)Allocations treated as made first from additional allocation for purposes of determining carryoverFor purposes of determining the unused State housing credit ceiling for any calendar year under section 42(h)(3)(C) of the Internal Revenue Code of 1986, any increase in the State housing credit ceiling under subsection (a) shall be treated as an amount described in clause (ii) of such section.
 (c)DefinitionsFor purposes of this section— (1)Qualified 2017 and 2018 California disaster areasThe term qualified 2017 and 2018 California disaster areas means any area in California which was determined by the President (before January 1, 2019) to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of a major disaster the incident period of which begins or ends in calendar year 2017 or 2018. Notwithstanding section 301, for purposes of the preceding sentence, the term incident period means the period specified by the Federal Emergency Management Agency as the period during which the disaster occurred.
 (2)Other definitionsTerms used in this section which are also used in section 42 of the Internal Revenue Code of 1986 shall have the same meaning in this section as in such section 42.
					308.Treatment of certain possessions
 (a)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the application of the provisions of this title. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.
 (b)Payments to other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the provisions of this title if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents.
 (c)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.
 (d)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.
				
		January 21, 2020
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed